IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-457-CV 



UNIVERSITY INTERSCHOLASTIC LEAGUE AND

BAILEY MARSHALL,

	APPELLANTS

vs.



BRUCE LaFAYETTE BUCHANAN,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 91-12697, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING

 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. Ann. 74(k) (Pamph. 1991).  In the case
of an accelerated appeal, the appellant must file his brief within twenty days after the record is
filed.  Tex. R. App. P. Ann. 42(a)(3) (Pamph. 1991).  If the appellant fails to file his brief within
the prescribed time, the appellate court may dismiss the appeal for want of prosecution, unless the
appellant shows a reasonable explanation for failing to file the brief and the appellee has not
suffered material injury.  Tex. R. App. P. Ann. 74(l)(1) (Pamph. 1991).
	This is an appeal of a temporary injunction.  The transcript in this accelerated
appeal was filed on October 21, 1991.  Accordingly, appellants' brief was due twenty days later,
on November 12, 1991.  Appellants have not filed their brief.  Moreover, appellants have not
filed a motion for extension of time showing a reasonable explanation for their omission.  See
Tex. R. App. P. Ann. 74(n) (Pamph. 1991).  Accordingly, we dismiss this appeal for want of
prosecution.  See Dickson v. Dickson, 541 S.W.2d 895 (Tex. Civ. App. 1976, writ dism'd
w.o.j.).

[Before Justices Powers, Jones and Kidd]
Dismissed for Want of Prosecution
Filed:   February 5, 1992
[Do Not Publish]